appeal, and therefore approve the request and dismiss this appeal, with
                 the parties to bear their own fees and costs. NRAP 42(b).
                             It is so ORDERED.'


                                                                                           , C.J.



                 cc: Hon. Patrick Flanagan, District Judge
                      Lansford W. Levitt, Settlement Judge
                      Gordon Silver/Reno
                      Marquis Aurbach Coffing
                      Holland & Hart LLP/Reno
                      Kolesar & Leatham, Chtd.
                      Woodburn & Wedge
                      Keesal Young & Logan
                      Kalicki Collier, PLLC
                      Molof & Vohl
                      Lionel Sawyer & Collins/Reno
                      Washoe District Court Clerk




                        'In light of this order, we deny as moot all requests for relief pending
                 in this appeal. The clerk of this court shall therefore return, unified, the
                 motion to dismiss provisionally received on October 4, 2013.

SUPREME COURT
        OF                                              2
     NEVADA


(0) 1947A    e